In regard to the last exception, it is one of those matters resting between attorney or solicitor and client, with which the court never interfere, at the suggestion of the respondent. Whether a majority of the orators would be in favor of dismissing the bill, is a matter which can only be determined by their dismissing the bjll, and until they do so, while the cause continues to be prosecuted by a sworn solicitor of the court, we cannot presume that he does this without sufficient warrant.
S. Fciot, solicitor for orator.
Merrill fy Ormsbee, and P. Smith, solicitors for defendants.
jn regard to the second ground of defence, as the orators _ n ~ 3 nave seen nt to set down the case for hearing, on bill and answerJ the facts alleged in the answer must be taken to be true, and if the orators take their decree, they must take it with the qualification claimed in the answer, so far as the description is concerned.
The same is true as to the first ground of defence. It must prevail to the extent claimed, unless the orators see fit to traverse the answer in that particular. They will still be liable to contest the question of payment with the administrators of Temple, unless they make them parties to the cause, by supplemental bill, and require the respondents to inter-plead, and thus let the matter be fully determined, as to all interested. '
Decree accordingly.